Citation Nr: 1744375	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for high cholesterol. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for injury to face, jaw and cheek.

6.  Entitlement to service connection for Guillian-Barre syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from March 1966 to March 1968 with additional service in the Louisiana Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi.  The matters are currently in the jurisdiction of the New Orleans, Louisiana RO.  

In August 2017, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, injury to the face, jaw and cheek, and Guillian-Barre syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's left ear hearing loss is related to his in-service noise exposure.

2.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.

3.  The Veteran has had ringing in his ears since his discharge from service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  A disability manifested by high cholesterol was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claims for entitlement to service connection for a left ear hearing loss disability and tinnitus, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In regard to the claim for entitlement to service connection for high cholesterol, in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001). As will be discussed in further detail below, the Veteran's claim for entitlement to high cholesterol is only being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2015).  The term chronic disease includes organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2015); see also 38 C.F.R. § 3.309(a) (2016).

Here, the record reflects competent and credible evidence of a current disability - namely left ear hearing loss of sufficient severity to establish a disability for VA purposes.  The Veteran was afforded VA examinations in August 2010 and October 2015.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 


Aug 2010
500
1000
2000
3000
4000
LEFT
25
20
15
20
25




HERTZ 


Oct 2015
500
1000
2000
3000
4000
LEFT
20
20
15
25
30

The Veteran's Maryland CNC word recognition score in 2010 was 92 percent and in 2015 was 100 percent.  The 2010 examiner noted that the Veteran had only right ear sensorineural hearing loss and the 2015 examiner noted that the Veteran had sensorineural hearing loss in both ears.  The Veteran's 2010 audiological results meet the criteria for hearing loss as defined by VA regulations.  Specifically, although the Veteran's puretone thresholds were not 40 decibels or greater in any frequency or 26 decibels or greater in at least 3 frequencies, the Veteran's 2010 Maryland CNC score was less than 94 percent, which is required for a finding a hearing loss for VA purposes.  Thus, the evidence supports a finding of a current disability.

Next, there is evidence of an in-service injury.  Specifically, the Veteran testified that he first noticed hearing problems during service after a great firefight in Vietnam.  He testified that, "I think that's when I lost most of my hearing."  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was an infantryman which has a high probability for hazardous noise exposure.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence is in equipoise as to whether the Veteran's left ear hearing loss is related to his military service.  

On the one hand, the August 2010 VA examiner opined that the Veteran's hearing loss was less likely than not related to service.  He reasoned that a comparison of induction and separation examinations showed no significant change in hearing sensitivity and "documentation of an [Occupational Safety and Health Administration] OSHA-defined [standard threshold shift] STS during military service cannot be established."  

On the other hand, the October 2015 VA examiner opined that the Veteran's left ear hearing loss is at least as likely as not caused by or a result of service.  The examiner reasoned that given the Veteran's noise exposure as an infantryman, his current hearing loss is likely related to service.  

Given the Veteran's current hearing loss; his in-service military occupational specialty and in-service noise exposure; his reports of hearing loss; and conflicting VA medical opinions; the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for a left ear hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  The Veteran contends that he has experienced tinnitus after firefights during service.  Specifically, the Veteran's DD 214 indicates that the Veteran's specialty was an infantryman, which has a high probability of noise exposure.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  
The Veteran was afforded VA examinations in August 2010 and October 2015 where the examiners noted that the Veteran did not report any recurrent tinnitus.  However, at the Board hearing, the Veteran testified that he has suffered from tinnitus since service and characterized the noise as more of a cricket sound rather than a ringing noise, the latter which is what the examiners asked him if he suffered from.  

Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  The Veteran has consistently reported the onset in service.  Therefore, his opinion as to nexus is both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

High Cholesterol

Although the record indicates that the Veteran has been noted to have high cholesterol, this condition is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting the Veteran's high cholesterol, on its own, has caused any impairment of earning capacity or other disease or injury for which service connection may be granted.  In the absence of proof of another current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied.


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for high cholesterol is denied. 


REMAND

First, on his June 2013 VA Form 9, the Veteran contends that his hypertension is secondary to his exposure to Agent Orange during his Vietnam tour.  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including hypertension, which are manifested to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii)(2016).  Here, the Veteran's DD-214 reflects that the Veteran served in Vietnam during the requisite period.  Accordingly, he is presumed exposed to Agent Orange.  However, in an April 2010 correspondence, the Veteran stated that he began taking hypertension medication in 1992, more than 20 years after his discharge from active service.  Since hypertension did not manifest within the first year after service connection, presumptive service connection is not warranted.  

Although, presumptive service connection is not warranted, service connection on a direct basis is available if all requirements are met.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran has not been afforded a VA examination in regard to his hypertension claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence of a current disability, evidence of exposure to Agent Orange, but insufficient medical evidence regarding whether there is a connection between the two.  Therefore, the Board finds that a remand is necessary to afford the Veteran an examination to determine the etiology of the Veteran's hypertension.  

Second, March 1968 service treatment records indicate that the Veteran complained that it hurt when he opened his jaw.  On the July 2013 Notice of Disagreement, the Veteran stated that he suffered a blow to his face from the butt of a military rifle.  At the Board hearing, the Veteran testified that he was hit in the face with a rifle or shotgun.  He testified that he has slight pain and an eye problem.  The Veteran has not been afforded a VA examination in connection with his claim.  See McLendon, supra.  Based on the foregoing, the Board finds that a remand is warranted to provide the Veteran with a VA examination to determine if the Veteran's current symptoms are related to a disability caused by the in-service injury to the face.  

Third, in his April 2010 correspondence, the Veteran stated that he was treated by Dr. R.G. of Louisiana Neuralgic Consultants for neurological symptoms, later diagnosed as Guillian-Barre syndrome.  There are 2 letters from Dr. R.G. of record (excusing him from military duty) but no medical treatment records.  Therefore, on remand, those records should be obtained.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Finally, there is evidence that the Veteran receives regular treatment at a VA facility.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that date from September 2016 and associate them with the electronic claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from Louisiana Neuralgic Consultants (Dr. R.G.), see April 2010 correspondence, as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or is otherwise related to service, including due to Agent Orange exposure.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected disabilities.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., worsened beyond the natural progress) by his service-connected disabilities.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected disabilities.  

4.  Then, schedule the Veteran for a VA examination to determine the etiology of his injury to face, jaw and cheek.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following questions:
(a)  Opine whether the Veteran suffers from a disability related to his face, jaw and cheek complaints.

(b)  If so, opine whether it is at least as likely as not (50 percent probability or greater) that this disability was incurred in or is otherwise related to service, including due to being hit in the face with the butt of a rifle.  

The examiner's attention is directed to March 1968 service treatment records which indicate that the Veteran complained of pain when opening his jaw.  

Please provide a complete explanation for the opinion.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


